Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: at [0026], “Frist” should be “First”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: on line 3, “swich” should be“switch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "any” of the plurality of surface pressure sensors which is indefinite because it is unclear what applicant intends to recite with the phrase “any”. The term “any” number or “any” of a number can be interpreted as “some” or “several” instead of an actual number. Because the claim language is susceptible to two equally reasonable interpretations, the claim language is ambiguous, and, thus, indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential) and Ex parte Whitney (PTAB 2013). For clarity, perhaps applicant should positively claim a minimum number of the plurality of surface pressure sensors. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 and claim 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4 and claim 5, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between claims 6-7 and 4-5 is the labeling of the pressure sensors as first and third surface pressure sensors (claim 4) versus second and third surface pressure sensors (claim 6). Otherwise the claims are identical. No distinction is made in the claims with regard to the arbitrary labeling of ‘first’, ‘second’ and ‘third’ and no additional limitations have been set forth to designate any distinction or delineate the terms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al. in view of WO 2009/059768. 
For claims 1-2, Wynkoop et al. (2018/0251955) disclose a vehicle comprising: 
a swivel (FIGS.3-6); 

a seat (30) mounted on the swivel; 15the seat includes: 
a cushion portion including a cushion surface disposed facing upward; and 
a seat back portion, disposed at a rear of the cushion portion, and including a backrest surface disposed facing forward; 
a sensor (75, see [0022], disposed along an outer surface of the seat and detecting a pressure distribution within a predetermined area of the outer surface; and 
10a controller (40) configured to cause the lock mechanism to be unlocked based on a change in pressure distribution or on a surface pressure that is detected by the pressure sensor.  
Wynkoop et al. fail to provide the specifics of the sensor (75) being a plurality of sensors including 20a first surface pressure sensor disposed along the cushion surface; and a second surface pressure sensor disposed along the backrest surface; and where the controller is configured to cause the lock mechanism to be unlocked based on a change in pressure distribution that is detected by the first surface pressure sensor and on a change in pressure distribution that is detected by the second surface pressure sensor. 
WO 2009/059768 teaches a plurality of pressure sensors on both a cushion portion and seat back portion as recited. 
It would have been obvious to one of ordinary skill in the art to have provided a plurality of sensors as taught by WO 768 within the seat cushion and seat back of Wynkoop et al. in order to more precisely determine a change in pressure distribution of the seat. 

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al., as modified above, and further in view of JPH 02112542 U. 
Wynkoop et al., as modified, fails to teach the use of a pressure sensor within an arm rest portion of the seat, a feature anticipated by JPH 542. 
It would have been obvious to one of ordinary skill in the art to have provided Wynkoop et al. with an arm rest portion and pressure sensors therein as taught by JPH 542 in order to more precisely determine a change in pressure distribution of the seat. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wynkoop et al., as modified above, and further in view of WO 2008/071284 A1. 
Wynkoop et al., as modified, fails to teach the pressure sensors being capacitive, a feature taught by WO 284. 
It would have been obvious to one of ordinary skill in the art to have provided Wynkoop et al. with capacitive sensors as an obvious expedient to accomplish the same predictable result of measuring the pressure of the surface. 

Allowable Subject Matter
Claims 3, 5, 7, and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616